  LOGO [g551740g10k15.jpg]    EXHIBIT 10.1

NORTH TEXAS COMMERCIAL ASSOCIATION OF REALTORS®

COMMERCIAL CONTRACT OF SALE

[Check all boxes applicable to this Contract – Boxes not checked do not apply to
this Contract]

In consideration of the agreements contained in this Commercial Contract of Sale
(the “Contract”), Seller shall sell and convey to Purchaser, and Purchaser shall
buy and pay for, the Property (defined below) pursuant to the provisions, and
subject to the conditions, of this Contract.

1. PARTIES. The parties to this Contract are:

Seller: VTCR, LP, MADMT, LP, PRAIRIE FLIGHT, LP

Address: 3850 TPC Drive, Suite 104, McKinney, Texas 75070

Phone: 972-529-1371   Fax: 927-529-5709    Email: dcraig@craigintl.com     

Purchaser: ENCORE WIRE CORPORATION, and/or its Assigns

Address: 1329 Millwood Road, McKinney, Texas 75069, Attn: Daniel L. Jones;

  Copy: Norman Medlen   

 

Phone: 972-562-9473, Ext. 315

  Fax: 972-562-3644   

Email: Daniel.jones@encorewire.com; n.medlen@encorewire.com

2. PROPERTY. The address of the Property is:

Approximate northeast corner of Industrial Blvd. and Airport Road in McKinney,
Collin County, Texas.

The Property is located in Collin County, Texas, the land portion of which is
further described as:

A 200.993 acre tract, more or less, with Industrial Blvd. on the south and
Airport Road on the west, and generally described in the attached Exhibit “A”
and “A-1”.

The Property includes, all and singular, all improvements and fixtures situated
thereon, and all rights and appurtenances pertaining thereto, including any
right, title and interest of Seller in and to adjacent streets, alleys, or
rights-of-way (such land, improvements, fixtures, rights and appurtenances being
collectively herein referred to as the “Property”).

 

1



--------------------------------------------------------------------------------

3. PURCHASE PRICE.

A. Amount and Payable. The purchase price for the Property is Twenty Five
Million Seven Hundred and Seven Thousand Three Hundred Fifty Dollars and no/100
($25,707,350.00) (the “Purchase Price”), payable at the Closing as follows (with
the Earnest Money to be applied to the Purchase Price) [Check only one]:

x (1) All in cash (meaning Good Funds, as defined in Section 4F below). If this
Contract is subject to approval for Purchaser to obtain financing from a third
party, then Addendum B-1, THIRD PARTY FINANCING is attached.

(2) Part in cash (Good Funds), in the following amount or percentage [Check only
one]:

(a) $            

(b)                     percent (    %) of the Purchase Price.

If only part of the Purchase Price is to be paid in cash, then the balance of
the Purchase Price will be paid according to the provisions in Addendum B -2,
SELLER FINANCING. If part of the Purchase Price is to be paid by Purchaser
assuming an existing promissory note secured by the Property, or taking the
Property subject to an existing promissory note secured by the Property, then
Addendum B -3, EXISTING LOAN, is attached.

B. Adjustment. The Purchase Price will be adjusted up or down based upon the
land area of the Property as determined by the Survey. The land area will be
multiplied by the following amount per acre or square foot, as applicable , and
the product will become the Purchase Price at the Closing [Check only one]: $
N/A              per acre; or      N/A     per square foot. The land area for
purposes of determining the Purchase Price will be the gross land area of the
Property unless this box      is checked, in which case the land area for
purposes of determining the Purchase Price will be the Net Land Area [as defined
in Section 5A (Survey)] of the Property. Notwithstanding the foregoing, the
Purchase Price will not be reduced under this Section 3B to less than
$        N/A    

4. EARNEST MONEY AND TITLE COMPANY ESCROW.

A. Title Company. The Title Company to serve as escrow agent for this Contract
is (the “Title Company”): Reunion Title Company, 1700 Redbud Blvd., Suite 300,
McKinney, Texas 75069, Attn: Loretta Boddy.

B. Effective Date. The “Effective Date” is the date the Title Company
acknowledges receipt of this fully executed Contract as indicated by the
signature block for the Title Company.

C. Earnest Money. Within two (2) Business Days after the Effective Date,
Purchaser shall deliver an earnest money deposit in the amount of $10,000.00
(the “Earnest Money”) payable to the Title Company, in its capacity as escrow
agent, to be held in escrow pursuant to the terms of this Contract. Seller’s
acceptance of this Contract is expressly conditioned upon Purchaser’s timely
deposit of the Earnest Money with the Title Company. If Purchaser fails to
timely deposit the Earnest Money with the Title Company, then Seller may, at
Seller’s option, terminate this Contract by delivering a written termination
notice to Purchaser at any time until Purchaser deposits the Earnest Money with
the Title Company.

The Title Company shall deposit the Earnest Money in one or more fully insured
accounts in one or more federally insured banking or savings institutions.
Purchaser hereby instructs the Title Company to promptly deposit the check upon
receipt (which instruction may not be retracted without Seller’s written
consent). After receipt of necessary tax forms from Purchaser, the Title Company
will deposit the Earnest Money in an interest bearing account unless this box
     is checked, in which case the

 

2



--------------------------------------------------------------------------------

Title Company will not be required to deposit the Earnest Money in an interest
bearing account. Any interest earned on the Earnest Money will become a part of
the Earnest Money. At the Closing, the Earnest Money will be applied to the
Purchase Price or, at Purchaser’s option, will be returned to Purchaser upon
full payment of the Purchase Price.

D. Independent Consideration. Notwithstanding anything in this Contract to the
contrary, a portion of the Earnest Money in the amount of $100.00 will be
non-refundable and will be distributed to Seller upon any termination of this
Contract as independent consideration for Seller’s performance under this
Contract. If this Contract is properly terminated by Purchaser pursuant to a
right of termination granted to Purchaser by any provision of this Contract, the
Earnest Money will be promptly returned to Purchaser. Any provision of this
Contract that states that the Earnest Money is to be returned to Purchaser means
that the Earnest Money, less the non-refundable portion, is to be returned to
Purchaser.

E. Escrow. The Earnest Money is deposited with the Title Company with the
understanding that the Title Company is not: (1) responsible for the performance
or non-performance of any party to this Contract; or (2) liable for interest on
the funds except to the extent interest has been earned after the funds have
been deposited in an interest bearing account.

F. Definition of Good Funds. “Good Funds” means currently available funds, in
United States dollars, paid in the form of a certified check, cashier’s check,
official bank check or wire transfer acceptable to the Title Company, such that
the payment may not be stopped by the paying party. Any reference in this
Contract to “cash” means Good Funds.

5. SURVEY AND TITLE.

 

  A. Survey. Within twenty (20) days after the Effective Date [Check only one]:

Seller shall deliver to Purchaser a new survey (the “Survey”) of the Property
prepared at Seller’s expense.

Seller shall deliver to Purchaser a new survey (the “Survey”) of the Property
prepared at Purchaser’s expense.

 

  x Seller shall deliver to Purchaser a new survey (the “Survey”) of the
Property prepared at Purchaser’s expense, and Seller will give a credit to
Purchaser against the Purchase Price at the Closing for the cost of the Survey
in an amount not to exceed $            

 

  x Seller shall deliver to Purchaser a copy of the most recent existing survey
(the “Survey”) of the Property in Seller’s possession. Seller shall also deliver
an Affidavit to the Title Company, in form and substance reasonably satisfactory
to the Title Company, stating that none of the improvements on the Property and
other matters shown by the existing Survey have changed since the existing
Survey was prepared. If Purchaser, Purchaser’s lender or the Title Company
requires a new survey for any reason, then Purchaser shall pay for the cost of
the new Survey, and [check only one]: Seller will not be required to pay for any
portion of the cost of the new Survey; or x Seller will give a credit to
Purchaser against the Purchase Price at the Closing for the cost of the new
Survey in an amount not to exceed $5,000.00.

Any new Survey must:

 

3



--------------------------------------------------------------------------------

  (1) be prepared by a Registered Professional Land Surveyor;

 

  (2) be in a form reasonably acceptable to Purchaser and the Title Company;

 

  (3) set forth a legal description of the Property by metes and bounds or by
reference to a platted lot or lots;

 

  (4) show that the Survey was made on the ground with corners marked with
monuments either found or placed;

 

  (5) show any discrepancies or conflicts in boundaries, and any visible
encroachments;

 

  (6) contain the surveyor’s certificate that the Survey is true and correct;
and

 

  (7) show the location and size of all of the following on or immediately
adjacent to the Property, if any, if recorded or visible and apparent:

 

  (a) buildings,

 

  (b) building set back lines (as shown on any recorded plat, but not as may be
described in any restrictive covenants or zoning ordinances),

 

  (c) streets and roads,

 

  (d) 100-year flood plain (approximate location),

 

  (e) improvements,

 

  (f) encroachments,

 

  (g) easements,

 

  (h) recording information of recorded easements,

 

  (i) pavements,

 

  (j) protrusions,

 

  (k) fences,

 

  (l) rights-of-way, and

 

  (m) any markers or other visible evidence of utilities.

Any area of the Property within the 100-year flood plain will be shown on the
Survey as the approximate location of the 100-year flood plain as defined by the
Federal Emergency Management Agency or other applicable governmental authority.
If the area within any 100-year flood plain is to be deducted for the purpose of
determining Net Land Area (defined below), then the Sur vey must show the area
of the Property covered by the 100-year flood plain, and that area, as
reasonably determined by the surveyor, will be conclusive for purposes of this
Contract, even though the surveyor may qualify that determination as
approximate.

After the delivery of the Survey, the legal description of the Property set
forth in the Survey will be incorporated in this Contract as the legal
description of the Property, and will be used in the deed and any other
documents requiring a legal description of the Property.

The Survey must show the gross land area of the Property, and if the Purchase
Price is based upon the Net Land Area then the Survey must also show the Net
Land Area, expressed in both acres and square feet. The term “Net Land Area”
means the gross land area of the Property less the area within any of the
following (if recorded or visible and apparent, but excluding those within set
back areas) [Check all that apply]:

 

  x utility easements;

 

  x drainage easements;

 

  x access easements;

 

  x rights-of-way;

 

  x 100-year flood plain; and

 

  x any encroachments on the Property.

 

4



--------------------------------------------------------------------------------

B. Title Commitment. Within twenty (20) days after the Effective Date, Seller
shall deliver or cause to be delivered to Purchaser:

 

  (1) A title commitment (the “Title Commitment”) covering the Property binding
the Title Company to issue a Texas Owner Policy of Title Insurance (the “Title
Policy”) on the standard form prescribed by the Texas Department of Insurance at
the Closing, in the full amount of the Purchase Price, insuring Purchaser’s fee
simple title to the Property to be good and indefeasible, subject only to the
Permitted Exceptions (defined below); and

 

  (2) the following (collectively, the “Title Documents”):

 

  (a) true and legible copies of all recorded instruments affecting the Property
and recited as exceptions in the Title Commitment;

 

  (b) a current tax certificate;

 

  (c) any written notices required by applicable statutes, including those
referenced in Section 17; and

 

  (d) if the Property includes any personal property, UCC search reports
pertaining to the Seller.

6. REVIEW OF SURVEY AND TITLE.

A. Title Review Period. Purchaser will have five (5) days (the “Title Review
Period”) after receipt of the last of the Survey, Title Commitment and Title
Documents to review them and to deliver a written notice to Seller stating any
objections Purchaser may have to them or any item disclosed by them. Purchaser’s
failure to object within the time provided will be a waiver of the right to
object. Any item to which Purchaser does not object will be deemed a “Permitted
Exception.” The items set forth on Schedule C of the Title Commitment, and any
other items the Title Company identifies to be released upon the Closing, will
be deemed objections by Purchaser. Zoning ordinances and the lien for current
taxes are deemed to be Permitted Exceptions.

B. Cure Period. If Purchaser delivers any written objections to Seller within
the Title Review Period, then Seller shall make a good faith attempt to cure the
objections within ten (10) days (the “Cure Period”) after receipt of the
objections. However, Seller is not required to incur any cost to do so. If
Seller cannot cure the objections within the Cure Period, Seller may deliver a
written notice to Purchaser, before expiration of the Cure Period, stating
whether Seller is committed to cure the objections at or before the Closing. If
Seller does not cure the objections within the Cure Period, or does not timely
deliver the notice, or does not commit in the notice to fully cure all of the
objections at or before the Closing, then Purchaser may terminate this Contract
by delivering a written notice to Seller on or before the earlier to occur of:
(1) the date that is seven (7) days after the expiration of the Cure Period; or
(2) the scheduled Closing Date.

C. New Items. If any new items are disclosed by any updated Survey, updated
Title Commitment, or any new Title Documents, that were not disclosed to
Purchaser when the Survey, Title Commitment, and Title Documents were first
delivered to Purchaser, then Purchaser will have fifteen (15) days to review the
new items and to deliver a written notice to Seller stating any objections
Purchaser may have to the new items. If Purchaser timely delivers any written
objections as to the new items to Seller, then Seller shall make a good faith
attempt to cure the objections to the new items within ten (10) days (the
“Additional Cure Period”) after receipt of the objections as to the new items.
However, Seller is not required to incur any cost to do so. If Seller does not
cure the objections as to the new items within the Additional Cure Period, or
does not deliver a written notice to Purchaser before the expiration of the
Additional Cure Period stating whether Seller is committed to cure the
objections as to the new items at

 

5



--------------------------------------------------------------------------------

or before the Closing, then Purchaser may terminate this Contract by delivering
a written notice to Seller on or before the earlier to occur of: (1) that date
that is seven (7) days after the expiration of the Additional Cure Period; or
(2) the scheduled Closing Date.

D. Return of Earnest Money or Waiver. If Purchaser properly and timely
terminates this Contract, the Earnest Money will be returned to Purchaser. If
Purchaser does not properly and timely terminate this Contract, then Purchaser
will be deemed to have waived any uncured objections and must accept title at
the Closing subject to the uncured objections and other Permitted Exceptions.
Seller’s failure to cure Purchaser’s objections under this Section 6 does not
constitute a default by Seller.

7. SELLER’S REPRESENTATIONS.

A. Statements. Seller represents to Purchaser, to the best of Seller’s
knowledge, as follows:

(1) Title. At the Closing, Seller will convey to Purchaser good and indefeasible
fee simple title to the Property free and clear of any and all liens,
assessments, easements, security interests and other encumbrances except the
Permitted Exceptions. Delivery of the Title Policy pursuant to Section 12 (the
Closing) will be deemed to satisfy the obligation of Seller as to the
sufficiency of title required under this Contract. However, delivery of the
Title Policy will not release Seller from the warranties of title set forth in
the warranty deed.

(2) Leases. There are no parties in possession of any portion of the Property as
lessees, tenants at sufferance or trespassers except tenants under written
leases delivered to Purchaser pursuant to this Contract.

(3) Liens and Debts. There are no mechanic’s liens, Uniform Commercial Code
liens or unrecorded liens against the Property, and Seller shall not allow any
such liens to attach to the Property before the Closing that will not be
satisfied out of the Closing proceeds. All obligations of Seller arising from
the ownership and operation of the Property and any business operated on the
Property, including, but not limited to, taxes, leasing commissions, salaries,
contracts, and similar agreements, have been paid or will be paid before the
Closing. Except for obligations for which provisions are made in this Contract
for prorating at the Closing and any indebtedness taken subject to or assumed,
there will be no obligations of Seller with respect to the Property outstanding
as of the Closing.

(4) Litigation. There is no pending or threatened litigation, condemnation, or
assessment affecting the Property. Seller shall promptly advise Purchaser of any
litigation, condemnation or assessment affecting the Property that is instituted
after the Effective Date.

(5) Material Defects. Seller has disclosed to Purchaser any and all known
conditions of a material nature with respect to the Property which may affect
the health or safety of any occupant of the Property. Except as disclosed in
writing by Seller to Purchaser, the Property has no known latent structural
defects or construction defects of a material nature, and none of the
improvements have been constructed with materials known to be a potential health
hazard to occupants of the Property.

(6) Hazardous Materials. Except as otherwise disclosed in writing by Seller to
Purchaser, the Property (including any improvements) does not contain any
Hazardous Materials (defined below) other than lawful quantities properly stored
in containers in compliance with applicable laws.

 

6



--------------------------------------------------------------------------------

B. Remedies. If Purchaser discovers, before the Closing, that any of Seller’s
representations has been misrepresented in a material respect, Purchaser may
notify Seller of the misrepresentation in writing, and Seller shall attempt to
correct the misrepresentation. If the misrepresentation is not corrected by
Seller before the Closing, Purchaser may: (1) proceed to Closing, without
waiving any claim for misrepresentation; or (2) terminate this Contract by
delivering a written termination notice to Seller, in which case the Earnest
Money will be returned to Purchaser.

C. Negative Covenants. After the Effective Date, Seller shall not, without
Purchaser’s prior written approval: (1) further encumber the Property or allow
an encumbrance upon the title to the Property, or modify the terms of any
existing encumbrance, if the encumbrance would still be in effect after Closing;
or (2) enter into any lease or contract affecting the Property, if the lease or
contract would still be in effect after Closing. However, Seller may enter into
a lease or contract with an independent third party, in the ordinary course of
business, without Purchaser’s consent, if Purchaser will be entitled to
terminate the lease or contract after Closing, without incurring any termination
charge, by delivering a termination notice thirty (30) days in advance of the
termination date. If Seller enters into any lease or contract affecting the
Property after the Effective Date, then Seller shall immediately deliver a
photocopy of the signed document to Purchaser.

8. NONCONFORMANCE. Purchaser has or will independently investigate and verify to
Purchaser’s satisfaction the extent of any limitations of uses of the Property.
Purchaser acknowledges that the current use of the Property or the improvements
located on the Property (or both) may not conform to applicable Federal, State
or municipal laws, ordinances, codes or regulations. Zoning, permitted uses,
height limitations, setback requirements, minimum parking requirements,
limitations on coverage of improvements to total area of land, Americans with
Disabilities Act requirements, wetlands restrictions and other matters may have
a significant economic impact upon the intended use of the Property by
Purchaser. However, if Seller is aware of pending zoning changes and/or current
nonconformance with any Federal, State or local laws, ordinances, codes or
regulations, Seller shall disclose same to Purchaser.

9. INSPECTION. [Check only one]

 

x

 

A.     Inspection Desired. Purchaser desires to inspect the Property and Seller
grants to Purchaser the right to inspect the Property as described in Addendum
C, INSPECTION.

 

B.     Inspection Not Necessary. Purchaser acknowledges that Purchaser has
inspected the Property, including all buildings and improvements, and is
thoroughly familiar with their condition. Purchaser accepts the Property in its
present “AS IS” condition, and any changes caused by normal wear and tear before
the Closing, but without waiving Purchaser’s rights by virtue of Seller’s
representations expressed in this Contract.

10. CASUALTY LOSS AND CONDEMNATION.

A. Damage or Destruction. All risk of loss to the Property will remain upon
Seller before the Closing. If the Property is damaged or destroyed by fire or
other casualty to a Material Extent (defined below), then Purchaser may
terminate this Contract by delivering a written termination notice to Seller
within ten (10) days after the date the casualty occurred (and in any event
before the Closing), in which case the Earnest Money will be returned to
Purchaser. If the Property is damaged by fire or other casualty to less than a
Material Extent, the parties shall proceed to the Closing as provided in this
Contract. If the transaction is to proceed to the Closing, despite any damage or
destruction, there will be no reduction in the Purchase Price and Seller shall
either: (1) fully repair the damage before the Closing, at Seller’s expense; or
(2) give a credit to Purchaser at the Closing for the entire cost of repairing
the Property. The term “Material Extent” means damage or destruction where the
cost of repair exceeds ten percent (10%) of the Purchase Price. If the repairs
cannot be completed before the Closing Date, or the cost of repairing the
Property cannot be determined before the Closing Date, then either party may
postpone the Closing Date by delivering a written notice to the other party
specifying an extended Closing Date that is not more than thirty (30) days after
the previously scheduled Closing Date.

 

7



--------------------------------------------------------------------------------

B. Condemnation. If condemnation proceedings are commenced before the Closing
against any portion of the Property, then Seller shall immediately notify
Purchaser in writing of the condemnation proceedings, and Purchaser may
terminate this Contract by delivering a written notice to Seller within ten (10)
days after Purchaser receives the notice (and in any event before the Closing),
in which case the Earnest Money will be returned to Purchaser. If this Contract
is not terminated, then any condemnation award will (a) if known on the Closing
Date, belong to Seller and the Purchase Price will be reduced by the same
amount, or (b) if not known on the Closing Date, belong to Purchaser and the
Purchase Price will not be reduced.

11. ASSIGNMENT. [Check only one]

 

x

 

A.     Assignment Permitted. Purchaser may assign this Contract provided the
assignee assumes in writing all obligations and liabilities of Purchaser under
this Contract, in which event Purchaser will be relieved of any further
liability under this Contract.

 

B.     Limited Assignment Permitted. Purchaser may assign this Contract only to
a related party, defined as: (1) an entity in which Purchaser is an owner,
partner or corporate officer; (2) an entity which is owned or controlled by the
same person or persons that own or control Purchaser; or (3) a member or members
of the immediate family of Purchaser, or a trust in which the beneficiary or
beneficiaries is or are a member or members of the immediate family of
Purchaser. Purchaser will remain liable under this Contract after any
assignment.

 

C.     Assignment Prohibited. Purchaser may not assign this Contract without
Seller’s prior written consent.

12. CLOSING.

A. Closing Date. The closing of the transaction described in this Contract (the
“Closing”) will be held at the offices of the Tit le Company at its address
stated below, on the date (the “Closing Date”) that is [complete only one]:

             days after the expiration of the Inspection Period (defined in
Addendum C); days

             after the Effective Date; or June 28, 2013

However, if any objections that were timely made by Purchaser in writing
pursuant to Section 6 (Review of Survey and Title ) have not been cured, then
either party may postpone the Closing Date by delivering a written notice to the
other party specifying an extended Closing Date that is not more than thirty
(30) days after the previously scheduled Closing Date.

B. Seller’s Closing Obligations . At the Closing, Seller shall deliver to
Purchaser, at Seller’s expense:

(1) A duly executed [check only one] General Warranty Deed x Special Warranty
Deed (with vendor’s lien retained if financing is given by Seller or obtained
from a third party) conveying the Property in fee simple according to the legal
description prepared by the surveyor as shown on the Survey, subject only to the
Permitted Exceptions;

 

8



--------------------------------------------------------------------------------

(2) An updated Title Commitment committing the underwriter for the Title Company
to issue promptly after the Closing, at Seller’s expense, the Title Policy
pursuant to the Title Commitment, subject only to the Permitted Exceptions, in
the full amount of the Purchase Price, dated as of the date of the Closing, and
(at an additional premium cost) [check only one if applicable] with the survey
exception modified at Seller’s expense to read “any shortages in area,” or x
with the survey exception modified at Purchaser’s expense to read “any shortages
in area;”

(3) A Bill of Sale conveying the personal property, if any, including, but not
limited to, any described on Addendum A, IMPROVED PROPERTY, free and clear of
liens, security interests and encumbrances, subject only to the Permitted
Exceptions (to the extent applicable);

(4) Possession of the Property, subject to valid existing leases disclosed by
Seller to Purchaser and other applicable Permitted Exceptions;

(5) An executed assignment of all leases, if there are any leases affecting the
Property;

(6) A current rent roll certified by Seller to be complete and accurate, if
there are any leases affecting the Property;

(7) Evidence of Seller’s authority and capacity to close this transaction; and

(8) All other documents reasonably required by the Title Company to close this
transaction.

C. Purchaser’s Closing Obligations. At the Closing, Purchaser shall deliver to
Seller, at Purchaser’s expense:

(1) The cash portion of the Purchase Price (with the Earnest Money being applied
to the Purchase Price);

(2) The Note and the Deed of Trust, if Addendum B-2, SELLER FINANCING, is
attached;

(3) An Assumption Agreement in recordable form agreeing to pay all commissions
payable under any lease affecting the Property;

(4) Evidence of Purchaser’s authority and capacity to close this transaction;
and

(5) All other documents reasonably required by the Title Company to close this
transaction.

D. Closing Costs. Each party shall pay its share of the closing costs which are
customarily paid by a seller or purchaser in a transaction of this character in
the county where the Property is located, or as otherwise agreed.

E. Prorations. Rents, lease commissions, interest on any assumed loan, insurance
premiums on any transferred insurance policies, maintenance expenses, operating
expenses, standby fees, and ad valorem taxes for the year of the Closing will be
prorated at the Closing effective as of the date of the Closing. Seller shall
give a credit to Purchaser at the Closing in the aggregate amount of any
security deposits deposited by tenants under leases affecting the Property. If
the Closing occurs before the tax rate is fixed for the year of the Closing, the
apportionment of the taxes will be upon the basis of the tax rate

 

9



--------------------------------------------------------------------------------

for the preceding year applied to the latest assessed valuation, but any
difference between actual and estimated taxes for the year of the Closing
actually paid by Purchaser will be adjusted equitably between the parties upon
receipt of a written statement of the actual amount of the taxes. This provision
will survive the Closing.

F. Rollback Taxes. If any Rollback Taxes are due before the Closing due to a
change in use of the Property by Seller or a denial of any special use valuation
of the Property before the Closing, then Seller shall pay those Rollback Taxes
(including any interest and penalties) at or before the Closing. If this sale or
a change in use of the Property or denial of any special use valuation of the
Property after the Closing would result in the assessment after the Closing of
additional taxes and interest applicable to the period of time before the
Closing (“Rollback Taxes”), then: (1) Purchaser shall pay the Rollback Taxes
(including any interest and penalties) if and when they are assessed, without
receiving any credit from Seller; unless (2) this box is checked, in which case
Seller shall give a credit to Purchaser at the Closing for the amount of the
Rollback Taxes (including interest and penalties) that may be assessed after the
Closing as reasonably estimated by the Title Company, and Purchaser shall pay
the Rollback Taxes (including any interest and penalties) if and when they are
assessed after the Closing. If Seller gives a credit to Purchaser for the
estimated amount of Rollback Taxes, and the actual Rollback Taxes assessed after
the Closing are different from the estimate used at the Closing, then there will
be no subsequent adjustment between Seller and Purchaser.

G. Loan Assumption. If Purchaser assumes an existing mortgage loan, or takes the
Property subject to an existing lien, at the Closing, Purchaser shall pay:
(1) to the lender, any assumption fee charged by the lender; (2) to the lender,
reasonable attorney’s fees charged by the lenders’ attorney; and (3) to Seller,
a sum equal to the amount of any reserve accounts held by the lender for the
payment of taxes, insurance and any other expenses applicable to the Property
for which reserve accounts are held by the lender, and Seller shall transfer the
reserve accounts to Purchaser. Purchaser shall execute, at the option and
expense of Seller, a Deed of Trust to Secure Assumption with a trustee named by
Seller. If consent to the assumption is required by the lender, Seller shall
obtain the lender’s consent in writing and deliver the consent to Purchaser at
the Closing. If Seller does not obtain the lender’s written consent (if
required) and deliver it to Purchaser at or before the Closing, Purchaser may
terminate this Contract by delivering a written termination notice to Seller,
and the Earnest Money will be returned to Purchaser.

H. Foreign Person Notification. If Seller is a Foreign Person, as defined by the
Internal Revenue Code, or if Seller fails to deliver to Purchaser a non-foreign
affidavit pursuant to §1445 of the Internal Revenue Code, then Purchaser may
withhold from the sales proceeds an amount sufficient to comply with applicable
tax law and deliver the withheld proceeds to the Internal Revenue Service,
together with appropriate tax forms. A non-foreign affidavit from Seller must
include: (1) a statement that Seller is not a foreign person; (2) the U. S.
taxpayer identification number of Seller; and (3) any other information required
by §1445 of the Internal Revenue Code.

13. DEFAULT.

A. Purchaser’s Remedies. If Seller fails to close this Contract for any reason
except Purchaser’s default or the termination of this Contract pursuant to a
right to terminate set forth in this Contract, Seller will be in default and
Purchaser may elect to either: (1) enforce specific performance of this Contract
(force Seller to sell the Property to Purchaser pursuant to this Contract); or
(2) terminate this Contract by delivering a written notice to Seller. If
Purchaser elects to terminate this Contract due to Seller’s default, then
Purchaser will be deemed to have waived any other remedies available to
Purchaser and the Earnest Money will be returned to Purchaser.

 

10



--------------------------------------------------------------------------------

The foregoing will be Purchaser’s sole and exclusive remedies for Seller’s
default unless this box is checked, in which case Purchaser may sue Seller for
damages. If the box is checked to allow Purchaser to sue Seller for damages,
then Purchaser must elect to pursue either specific performance or a claim for
damages at the beginning of any legal action initiated by Purchaser.

B. Seller’s Remedies. If Purchaser fails to close this Contract for any reason
except Seller’s default or the termination of this Contract pursuant to a right
to terminate set forth in this Contract, Purchaser will be in default and Seller
may terminate this Contract and receive the Earnest Money as liquidated damages
for Purchaser’s breach of this Contract, thereby releasing Purchaser from this
Contract. If Seller terminates this Contract due to Purchaser’s default, then
the Earnest Money will be paid to Seller.

The right to receive the Earnest Money will be Seller’s sole and exclusive
remedy for Purchaser’s default unless one of the following remedies is selected,
in which case Seller may sue Purchaser: to enforce specific performance (force
Purchaser to purchase the Property pursuant to this Contract); or for damages.
If one or both of the boxes is checked to allow Seller to sue Purchaser to
enforce specific performance or for damages, then Seller must elect to either
receive the Earnest Money as liquidated damages or pursue one of the other
selected remedies at the beginning of any legal action initiated by Seller.

14. AGENCY DISCLOSURE.

A. Agency Relationships. The term “Brokers” refers to the Principal Broker and
the Cooperating Broker, if applicable, as set forth on the signature page. Each
Broker has duties only to the party the Broker represents as identified below.
If either Broker is acting as an intermediary, then that Broker will have only
the duties of an intermediary, and the intermediary disclosure and consent
provisions apply as set forth below. [Each broker check only one]

(1) The Principal Broker is:    x agent for Seller only; or     agent for
Purchaser only; or an intermediary.

(2) The Cooperating Broker is:     agent for Seller only; x agent for Purchaser
only; or an intermediary.

B. Other Brokers. Seller and Purchaser each represent to the other that they
have had no dealings with any person, firm, agent or finder in connection with
the negotiation of this Contract or the consummation of the purchase and sale
contemplated by this Contract, other than the Brokers named in this Contract,
and no real estate broker, agent, attorney, person, firm or entity, other than
the Brokers, is entitled to any commission or finder’s fee in connection with
this transaction as the result of any dealings or acts of the representing
party. Each party agrees to indemnify, defend, and hold the other party harmless
from and against any costs, expenses or liability for any compensation,
commission, fee, or charges that may be claimed by any agent, finder or other
similar party, other than the Brokers, by reason of any dealings or acts of the
indemnifying party.

C. Fee Sharing. Seller and Purchaser agree that the Brokers may share the Fee
(defined below) among themselves, their sales associates, and any other licensed
brokers involved in the sale of the Property. The parties authorize the Title
Company to pay the Fee directly to the Principal Broker and, if applicable, the
Cooperating Broker, in accordance with Section 15 (Professional Service Fee) or
any other agreement pertaining to the Fee. Payment of the Fee will not alter the
fiduciary relationships between the parties and the Brokers.

 

11



--------------------------------------------------------------------------------

D. Intermediary Relationship. If either of the Brokers has indicated in
Section 14A (Agency Relationships) that the Broker is acting as an intermediary
in this transaction, then Purchaser and Seller hereby consent to the
intermediary relationship, authorize such Broker or Brokers to act as an
intermediary in this transaction, and acknowledge that the source of any
expected compensation to the Brokers will be Seller, and the Brokers may also be
paid a fee by Purchaser. A broker is required to treat each party honestly and
fairly and to comply with the Texas Real Estate License Act. A broker who acts
as an intermediary in a transaction:

(1) shall treat all parties honestly;

(2) may not disclose that the owner will accept a price less than the asking
price unless authorized in writing to do so by the owner;

(3) may not disclose that the buyer will pay a price greater than the price
submitted in a written offer unless authorized in writing to do so by the buyer;
and

(4) may not disclose any confidential information or any information that a
party specifically instructs the broker in writing not to disclose unless
authorized in writing to disclose the information or required to do so by the
Texas Real Estate License Act or a court order or if the information materially
relates to the condition of the property.

Broker is authorized to appoint, by providing written notice to the parties, one
or more licensees associated with Broker to communicate with and carry out
instructions of one party, and one or more other licensees associated with
Broker to communicate with and carry out instructions of the other party or
parties. During negotiations, an appointed licensee may provide opinions and
advice to the party to whom the licensee is appointed.

15. PROFESSIONAL SERVICE FEE.

A. Payment of Fee. Seller agrees to pay the Brokers a professional service fee
(the “Fee”) for procuring the Purchaser and for assisting in the negotiation of
this Contract as follows: Seller will pay Principal Broker at Closing a
commission in accordance with a separate written agreement. Principal Broker
will pay, or cause to be paid, a one percent (1%) commission of the Purchase
Price to the Cooperating Broker at Closing.

The Fee will be earned upon the execution of this Contract and will be paid at
the Closing of a sale of the Property by Seller pursuant to this Contract (as
may be amended or assigned). The Fee will be paid by Seller to the Brokers in
the county in which the Property is located. Seller shall pay any applicable
sales taxes on the Fee. The Title Company or other escrow agent is authorized
and directed to pay the Fee to the Brokers out of the Closing proceeds. A legal
description of the Property, as set forth in this Contract and any Survey
delivered pursuant to this Contract, is incorporated by reference in the
agreement pertaining to the Fee set forth or referenced in this Section.

The Fee is earned notwithstanding: (1) any subsequent termination of this
Contract (except a termination by Seller or Purchaser pursuant to a right of
termination in this Contract); or (2) any default by Seller. If the Closing does
not occur due to Purchaser’s default, and Seller does not elect to enforce
specific performance, the Fee will not exceed one-half of the Earnest Money. If
either party defaults under this Contract, then the Fee will be paid within ten
(10) days after the scheduled Closing Date, and the Title Company is authorized
to pay the fee out of the Earnest Money or any other escrow deposit made
pursuant to this Contract. If Seller defaults, then Seller’s obligation to pay
the Fee will not be affected if Purchaser chooses the remedy of terminating this
Contract, and the amount of the Fee will not be limited to the amount of the
Earnest Money or any other escrow deposit made pursuant to this Contract.

 

12



--------------------------------------------------------------------------------

B. Consent Required. Purchaser, Seller and Title Company agree that the Brokers
are third party beneficiaries of this Contract with respect to the Fee, and that
no change may be made by Purchaser, Seller or Title Company as to the time of
payment, amount of payment or the conditions for payment of the Fee without the
written consent of the Brokers.

C. Right to Claim a Lien. Pursuant to Chapter 62 of the Texas Property Code, the
Brokers hereby disclose their right to claim a lien based on the commission
agreement set forth in this Section 15 and any other commission agreements
referenced in this Contract or applicable to the transaction contemplated by
this Contract. This disclosure is hereby incorporated in any such commission
agreements.

16. MISCELLANEOUS PROVISIONS.

A. Definition of Hazardous Materials. “Hazardous Materials” means any
pollutants, toxic substances, oils, hazardous wastes, hazardous materials or
hazardous substances as defined in or pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, the Clean
Water Act, as amended, or any other Federal, State or local environmental law,
ordinance, rule, or regulation, whether existing as of the Effective Date or
subsequently enacted.

B. Notices. All notices and other communications required or permitted under
this Contract must be in writing and will be deemed delivered on the earlier of:
(1) actual receipt, if delivered in person or by courier, with evidence of
delivery; (2) receipt of an electronic facsimile (“Fax”) transmission with
confirmation of delivery to the Fax numbers specified in this Contract, if any;
or (3) upon deposit with the United States Postal Service, certified mail,
return receipt requested, postage prepaid, and properly addressed to the
intended recipient at the address set forth in this Contract. Any party may
change its address for notice purposes by delivering written notice of its new
address to all other parties in the manner set forth above. Copies of all
written notices should also be delivered to the Brokers and to the Title
Company, but failure to notify the Brokers or the Title Company will not cause
an otherwise properly delivered notice to be ineffective.

C. Termination. If this Contract is terminated for any reason, the parties will
have no further rights or obligations under this Contract, except that:
(1) Purchaser shall pay the costs to repair any damage to the Property caused by
Purchaser or Purchaser’s agents; (2) Purchaser shall return to Seller any
reports or documents delivered to Purchaser by Seller; and (3) each party shall
perform any other obligations that, by the explicit provisions of this Contract,
expressly survive the termination of this Contract. The obligations of this
Section 16C will survive the termination of this Contract. The terms of any
mutual termination agreement will supersede and control over the provisions of
this Section 16C to the extent of any conflict.

D. Forms. In case of a dispute as to the form of any document required under
this Contract, the most recent form prepared by the State Bar of Texas will be
used, modified as necessary to conform to the terms of this Contract.

E. Attorneys ’ Fees. The prevailing party in any proceeding brought to enforce
this Contract, or brought relating to the transaction contemplated by this
Contract, will be entitled to recover, from the non-prevailing party, court
costs, reasonable attorneys’ fees and all other reasonable related expenses.

F. Integration. This Contract contains the complete agreement between the
parties with respect to the Property and cannot be varied except by written
agreement. The parties agree that there are no oral agreements, understandings,
representations or warranties made by the parties that are not

 

13



--------------------------------------------------------------------------------

expressly set forth in this Contract. Any prior written agreements,
understandings, representations or warranties between the parties will be deemed
merged into and superceded by this Contract, unless it is clear from the written
document that the intent of the parties is for the previous written agreement,
understanding, representation or warranty to survive the execution of this
Contract.

G. Survival. Any representation or covenant contained in this Contract not
otherwise discharged at the Closing will survive the Closing.

H. Binding Effect. This Contract will inure to the benefit of, and will be
binding upon, the parties to this Contract and their respective heirs, legal
representatives, successors and assigns.

I. Time for Performance. Time is of the essence under each provision of this
Contract. Strict compliance with the times for performance is required.

J. Business Day. If any date of performance under this Contract falls on a
Saturday, Sunday or Texas legal holiday, such date of performance will be
deferred to the next day that is not a Saturday, Sunday or Texas legal holiday.

K. Right of Entry. After reasonable advance notice and during normal business
hours, Purchaser, Purchaser’s representatives and the Brokers have the right to
enter upon the Property before the Closing for purposes of viewing, inspecting
and conducting studies of the Property, so long as they do not unreasonably
interfere with the use of the Property by Seller or any tenants, or cause damage
to the Property.

L. Governing Law. This Contract will be construed under and governed by the laws
of the State of Texas, and unless otherwise provided in this Contract, all
obligations of the parties created under this Contract are to be performed in
the county where the Property is located.

M. Severability. If any provision of this Contract is held to be invalid,
illegal, or unenforceable by a court of competent jurisdiction, the invalid,
illegal, or unenforceable provision will not affect any other provisions, and
this Contract will be construed as if the invalid, illegal, or unenforceable
provision is severed and deleted from this Contract.

N. Broker Disclaimer. The Brokers will disclose to Purchaser any material
factual knowledge the Brokers may possess about the condition of the Property.
Purchaser understands that a real estate broker is not an expert in matters of
law, tax, financing, surveying, hazardous materials, engineering, construction,
safety, zoning, land planning, architecture, or the Americans with Disabilities
Act. Purchaser should seek expert assistance on such matters. The Brokers do not
investigate a property’s compliance with building codes, governmental
ordinances, statutes and laws that relate to the use or condition of the
Property or its construction, or that relate to its acquisition. Purchaser is
not relying upon any representations of the Brokers concerning permitted uses of
the Property or with respect to any nonconformance of the Property. If the
Brokers provide names of consultants or sources for advice or assistance, the
Brokers do not warrant the services of the advisors or their products. The
Brokers cannot warrant the suitability of property to be acquired. Purchaser
acknowledges that current and future federal, state and local laws and
regulations may require any Hazardous Materials to be removed at the expense of
those persons who may have had or continue to have any interest in the Property.
The expense of such removal may be substantial. Purchaser agrees to look solely
to experts and professionals selected or approved by Purchaser to advise
Purchaser with respect to the condition of the Property and will not hold the
Brokers responsible for any condition relating to the Property. The Brokers do
not warrant that Seller will disclose any or all property defects or other
matters pertaining to the Property or its condition. Seller and Purchaser agree
to hold the Brokers harmless from any damages, claims, costs and expenses
including, but not limited to, reasonable attorneys’ fees and court costs,
resulting from or related to any

 

14



--------------------------------------------------------------------------------

person furnishing any false, incorrect or inaccurate information with respect to
the Property, Seller’s concealing any material information with respect to the
condition of the Property, or matters that should be analyzed by experts. To the
extent permitted by applicable law, the Brokers’ liability for errors or
omissions, negligence, or otherwise, is limited to the return of the Fee, if
any, paid to the responsible Broker pursuant to this Contract. The parties agree
that they are not relying upon any oral statements that the Brokers may have
made. Purchaser is relying solely upon Purchaser’s own investigations and the
representations of Seller, if any, and Purchaser acknowledges that the Brokers
have not made any warranty or representation with respect to the condition of
the Property or otherwise.

O. Counterparts. This Contract may be executed in a number of identical
counterparts. Each counterpart is deemed an original and all counterparts will,
collectively, constitute one agreement.

P. Patriot Act Representation. Seller and Purchaser each represent to the other
that: (1) its property interests are not blocked by Executive Order No. 13224,
66 Fed. Reg. 49079; (2) it is not a person listed on the Specially Designated
Nationals and Blocked Persons list of the Office of Foreign Assets Control of
the United States Department of the Treasury; and (3) it is not acting for or on
behalf of any person on that list.

Q. Exchange. Seller and Purchaser shall cooperate with each other in connection
with any tax deferred exchange that either party may be initiating or completing
in connection with Section 1031 of the Internal Revenue Code, so long as neither
party will be required to pay any expenses related to the other party’s exchange
and the Closing is not delayed. Notwithstanding any other provision that may
prohibit the assignment of this Contract, either party may assign this Contract
to a qualified intermediary or exchange accommodation title holder, if the
assignment is required in connection with the exchange. The parties agree to
cooperate with each other, and sign any reasonable documentation that may be
required, to effectuate any such exchange.

17. STATUTORY NOTICES.

A. Abstract or Title Policy. At the time of the execution of this Contract,
Purchaser acknowledges that the Brokers have advised and hereby advise
Purchaser, by this writing, that Purchaser should have the abstract covering the
Property examined by an attorney of Purchaser’s own selection or that Purchaser
should be furnished with or obtain a policy of title insurance.

B. Notice Regarding Unimproved Property Located in a Certificated Service Area.
If the Property is unimproved and is located in a certificated service area of a
utility service, then Seller shall give to Purchaser a written notice in
compliance with §13.257 of the Texas Water Code, and Purchaser agrees to
acknowledge receipt of the notice in writing. The notice must set forth the
correct name of utility service provider authorized by law to provide water or
sewer service to the Property, and must comply with all other applicable
requirements of the Texas Water Code.

C. Special Assessment Districts. If the Property is situated within a utility
district or flood control district subject to the provisions of §49.452 of the
Texas Water Code, then Seller shall give to Purchaser the required written
notice and Purchaser agrees to acknowledge receipt of the notice in writing. The
notice must set forth the current tax rate, the current bonded indebtedness and
the authorized indebtedness of the district, and must comply with all other
applicable requirements of the Texas Water Code.

D. Property Owners’ Association. If the Property is subject to mandatory
membership in a property owners’ association, Seller shall notify Purchaser of
the current annual budget of the property owners’ association, and the current
authorized fees, dues and/or assessments relating to the Property. In addition,
Seller shall give to Purchaser the written notice required under §5.012 of the
Texas Property

 

15



--------------------------------------------------------------------------------

Code, if applicable, and Purchaser agrees to acknowledge receipt of the notice
in writing. Also, Seller shall give to Purchaser the resale certificate required
under Chapter 207 of the Texas Property Code, if applicable, and Purchaser
agrees to acknowledge receipt of the resale certificate in writing.

E. Notice Regarding Possible Annexation. If the Property that is the subject of
this Contract is located outside the limits of a municipality, the Property may
now or later be included in the extraterritorial jurisdiction of the
municipality and may now or later be subject to annexation by the municipality.
Each municipality maintains a map that depicts its boundaries and
extraterritorial jurisdiction. To determine if the Property is located within a
municipality’s extraterritorial jurisdiction or is likely to be located within a
municipality’s extraterritorial jurisdiction, contact all municipalities located
in the general proximity of the Property for further information.

F. Notice Regarding Coastal Area Property. If the Property adjoins or shares a
common boundary with the tidally influenced submerged lands of the state, then
Seller shall give to Purchaser a written notice regarding coastal area property,
in compliance with §33.135 of the Texas Natural Resources Code, and Purchaser
agrees to acknowledge receipt of the notice in writing.

G. Gulf Intracoastal Waterway Notice. If the Property is located seaward of the
Gulf Intracoastal Waterway, then Seller shall give to Purchaser a written notice
regarding the seaward location of the Property, in compliance with §61.025 of
the Texas Natural Resources Code, and Purchaser agrees to acknowledge receipt of
the notice in writing.

H. Notice for Property Located in an Agricultural Development District. If the
Property is located in an agricultural development district, then in accordance
with §60.063 of the Texas Agricultural Code: (1) Seller shall give to Purchaser
a written notice that the Property is located in such a district; (2) Purchaser
agrees to acknowledge receipt of the notice in writing; and (3) at the Closing,
a separate copy of the notice with current information about the district will
be executed by Seller and Purchaser and recorded in the deed records of the
county in which the Property is located.

I. Disclosure of Dual Capacity as Broke r and Principal. [Complete if
applicable].

                                          is a licensed Texas real estate broker
and is acting in a dual capacity as broker for the Purchaser and as a principal
in this transaction, as he or she may be the Purchaser (or one of the owners of
the Purchaser after any assignment of this Contract).

                                          is a licensed Texas real estate broker
and is acting in a dual capacity as broker for the Seller and as a principal in
this transaction, as he or she may be the Seller (or one of the owners of the
Seller).

18. DISPUTE RESOLUTION.

A. Mediation. If any dispute (the “Dispute”) arises between any of the parties
to this Contract including, but not limited to, payment of the Fee, then any
party (including any Broker) may give written notice to the other parties
requiring all involved parties to attempt to resolve the Dispute by mediation.
Except in those circumstances where a party reasonably believes that an
applicable statute of limitations period is about to expire, or a party requires
injunctive or equitable relief, the parties are obligated to use this mediation
procedure before initiating arbitration or any other action. Within seven
(7) days after receipt of the mediation notice, each party must deliver a
written designation to all other parties stating the names of one or more
individuals with authority to resolve the Dispute on such party’s behalf. Within
fourteen (14) days after receipt of the mediation notice, the parties shall make
a good faith effort to select a qualified mediator to mediate the Dispute. If
the parties are unable to timely agree upon a mutually acceptable mediator, any
party may request any state or federal judge to appoint a mediator.

 

16



--------------------------------------------------------------------------------

In consultation with the mediator, the parties shall promptly designate a
mutually convenient time and place for the mediation that is no later than
thirty (30) days after the date the mediator is selected. In the mediation, each
party must be represented by persons with authority and discretion to negotiate
a resolution of the Dispute, and may be represented by counsel. The mediation
will be governed by applicable provisions of Chapter 154 of the Texas Civil
Practice and Remedies Code, and such other rules as the mediator may prescribe.
The fees and expenses of the mediator will be shared equally by all parties
included in the Dispute.

B. Arbitration. If the parties are unable to resolve any Dispute by mediation,
then the parties (including the Brokers) shall submit the Dispute to binding
arbitration before a single arbitrator. The Dispute will be decided by
arbitration in accordance with the applicable arbitration statute and any rules
selected by the arbitrator. After an unsuccessful mediation, any party may
initiate the arbitration procedure by delivering a written notice of demand for
arbitration to the other parties. Within fourteen (14) days after the receipt of
the written notice of demand for arbitration, the parties shall make a good
faith effort to select a qualified arbitrator acceptable to all parties. If the
parties are unable to agree upon the selection of an arbitrator, then any party
may request any state or federal judge to appoint an arbitrator. This agreement
to arbitrate will be specifically enforceable under the prevailing arbitration
law.

19. CONSULT AN ATTORNEY. This Contract is a legally binding agreement. The
Brokers cannot give legal advice. The parties to this Contract acknowledge that
they have been advised to have this Contract reviewed by legal counsel before
signing this Contract.

 

Purchaser’s      Seller’s   attorney is:  

Greg Curry

   attorney is:  

Randy Hullett

  Thompson & Knight LLP      Abernathy, Roeder, Boyd & Joplin, P.C.   One Arts
Plaza      1700 Redbud Blvd., Suite 300   1722 Routh Street, Suite 1500     
McKinney, Texas 75069   Dallas, Texas 75201-2533      Phone: 214-544-4000  
Phone: 214-969-1252      Fax: 214-54404044   Fax: 214-880-3228     

20. EXHIBITS AND ADDENDA. All Exhibits and Addenda attached to this Contract are
incorporated herein by reference and made a part of this Contract for all
purposes [check all that apply]:

 

x      

  Exhibit “A”      Legal Description  

x      

  Exhibit “A-1”      Survey Plats     Exhibit “B”      Site Plan     Exhibit “C”
    

 

    Addendum A      Improved Property     Addendum B-1      Third Party
Financing     Addendum B-2      Seller Financing     Addendum B-3      Existing
Loan  

x      

  Addendum C      Inspection     Addendum D      Disclosure Notice     Addendum
E      Lead Based Paint     Addendum F      Information About Brokerage Services
    Addendum G      Additional Provisions  

x      

  Addendum H        Special                         
                               

 

17



--------------------------------------------------------------------------------

21. CONTRACT AS OFFER. The execution of this Contract by the first party to do
so constitutes an offer to purchase or sell the Property. If the other party
does not accept that offer by signing this Contract and delivering a fully
executed copy to the first party within         5         days after the date
this Contract is executed by the first party, then the first party may withdraw
that offer by delivering a written notice to the other party at any time before
the other party accepts that offer, in which case the Earnest Money, if any,
will be returned to Purchaser.

22. ADDITIONAL PROVISIONS. [Additional provisions may be set forth below or on
any attached Addendum].

Purchaser’s obligation to close is further contingent upon the approval of this
purchase by its Board of Directors prior to the expiration of the Inspection
Period. Purchaser shall request this approval following the Purchaser’s receipt
and approval of the Survey, Title Commitment, inspection results and the
hazardous materials survey; however, this condition shall not extend beyond the
expiration of the Inspection Period, or cause the Inspection Period to be
extended.

 

18



--------------------------------------------------------------------------------

This Contract is executed to be effective as of the date the Title Company
acknowledges receipt of this fully executed Contract as indicated by the
signature block for the Title Company (the Effective Date).

 

SELLER:        PURCHASER:   VTCR, LP        ENCORE WIRE CORPORATION
By: (Signature)  

/s/ Robert J. Holcomb

     By: (Signature)  

/s/ Daniel L. Jones

Name:   Robert J. Holcomb      Name:   Daniel L. Jones Title:   Treasurer     
Title:   President & CEO Tax I.D. No.:        Tax I.D. No.:   75-2274963 Date of
Execution:   5/15/13      Date of Execution:   6.18.2013 MADMT, LP          By:
(Signature)  

/s/ Darrell McCutcheon

       Name:   Darrell McCutcheon        Title:   5/15/13        Tax I.D. No.:  
       Date of Execution:          PRAIRIE FLIGHT, LP        By: (Signature)  

/s/ David H. Craig

       Name:   David H. Craig        Title:   Owner        Tax I.D. No.:       
  Date of Execution:         

 

19



--------------------------------------------------------------------------------

PRINCIPAL BROKER:      COOPERATING BROKER: By: (Signature)  

/s/ Jones Lang LaSalle

     By: (Signature)  

/s/ Norman R. Medlen

Name:   Jones Lang LaSalle      Name:   Norman R. Medlen Title:   Broker-Tom
McElroy      Title:   Broker Address:  

8343 Douglas Avenue

Dallas, Texas 75225

     Address:  

2601 Graphic Place or 1329 Millwood Rd., #315

Plano, Texas 75075 or McKinney, Texas 75069

Telephone:   214-438-6189         Fax:      Telephone:   214-801-4536
        Fax: 972-562-3644

Email:

  tom.mcelroy@am.jll.com      Email:   n.medlen@encorewire.com TREC License No.:
       TREC License No.:   0385718

TITLE COMPANY RECEIPT: The Title Company acknowledges receipt of this Contract
on (the Effective Date). Upon receipt of and the Earnest Money, the Title
Company accepts the Earnest Money subject to the terms and conditions set forth
in this Contract.

TITLE COMPANY:

REUNION TITLE COMPANY

 

By: (Signature)

 

/s/ Loretta Boddy

      

Name:

  Loretta Boddy       

Title:

  Escrow Officer       

Address:

  1700 Reunion Blvd.          Suite 300          McKinney, Texas 75069       

Telephone:

  214-544-4000     Fax: 214-544-4044       

Email:

  lboddy@reuniontitle.com       

PERMISSION TO USE: This form is provided for use by members of the North Texas
Commercial Association of Realtors®, Inc. (“NTCAR”) and members of the North
Texas Commercial Association of Real Estate Professionals, Inc. Permission is
given to make limited copies of the current version of this form for use in a
particular Texas real estate transaction. Please contact the NTCAR office to
confirm you are using the current version of this form. Mass production, or
reproduction for resale, is not allowed without express permission. Any changes
to this form must be made in a manner that is obvious. If any words are deleted,
they must be left in the form with a line drawn through them. If changes are
made that are not obvious, they are not enforceable.

 

20



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

The Property is a portion of two tracts of property containing 200.993 acres,
more or less, as shown on the attached Exhibit A-1.

 

21



--------------------------------------------------------------------------------

EXHIBIT A-1

Survey Plats

 

LOGO [g551740g73t62.jpg]

 

22



--------------------------------------------------------------------------------

 

LOGO [g551740g83t52.jpg]

 

23



--------------------------------------------------------------------------------

NORTH TEXAS COMMERCIAL ASSOCIATION OF REALTORS®

ADDENDUM C TO COMMERCIAL CONTRACT OF SALE

INSPECTION

Property address or description: Northeast corner of Industrial Blvd. and
Airport Road in McKinney, Collin County, Texas

1. Inspection Period. Purchaser will have a period of ten (10) days after the
Effective Date (the “Inspection Period”) to inspect the Property and conduct
studies regarding the Property. Purchaser’s studies may include, without
limitation: (1) permitted use and zoning of the Property; (2) core borings;
(3) environmental and architectural tests and investigations; (4) physical
inspections of improvements, fixtures, equipment, subsurface soils, structural
members, and personal property; and (5) examination of agreements, manuals,
plans, specifications and other documents relating to the construction and
condition of the Property. Purchaser and Purchaser’s agents, employees,
consultants and contractors will have the right of reasonable entry onto the
Property during normal business hours, and upon reasonable advance notice to
Seller and any tenants on the Property, for purposes of inspections, studies,
tests and examinations deemed necessary by Purchaser. The inspections, studies,
tests and examinations will be at Purchaser’s expense and risk. Purchaser shall
defend and indemnify Seller against any claims that arise due to any actions by
Purchaser or Purchaser’s agents, employees, consultants and contractors.
Purchaser may also use the Inspection Period to perform feasibility studies,
obtain equity funding, seek financing, and satisfy other conditions unrelated to
the condition of the Property.

2. Reports.

¨ A. Within              days after the Effective Date, Seller shall deliver to
Purchaser a written “Phase I” report of an environmental assessment of the
Property. The report will be prepared, at Seller’s expense, by an environmental
consultant reasonably acceptable to Purchaser. The environmental assessment must
include an investigation into the existence of Hazardous Materials (as defined
in Section 16A of this Contract) in, on or around the Property. The
environmental assessment must also include a land use history search,
engineering inspections, research and studies that may be necessary to discover
the existence of Hazardous Materials.

x B. Within five (5) days after the Effective Date, Seller shall deliver to
Purchaser copies of all reports in Seller’s possession or control of engineering
investigations, tests and environmental studies that have been made with respect
to the Property within the three year period before the Effective Date.

x C. If Purchaser terminates this Contract, Purchaser shall deliver to Seller,
at Purchaser’s expense and contemporaneously with the termination, copies of all
written reports, inspections, plats, drawings and studies that relate to the
condition of the Property made by Purchaser’s agents, consultants and
contractors. This provision will survive the termination of this Contract.

3. Termination. If Purchaser determines, in Purchaser’s sole discretion, no
matter how arbitrary, that Purchaser chooses not to purchase the Property for
any reason, then Purchaser may terminate this Contract by delivering a written
notice to Seller on or before the last day of the Inspection Period, in which
case the Earnest Money will be returned to Purchaser. Purchaser’s reason for
choosing to terminate this Contract does not need to be related to the condition
of the Property, and Purchaser is not required to justify Purchaser’s decision
to terminate this Contract.

 

24



--------------------------------------------------------------------------------

4. Acceptance. If Purchaser does not properly and timely terminate this Contract
before the expiration of the Inspection Period (or if Purchaser accepts the
Property in writing) then Purchaser will be deemed to have waived all objections
to the Property, except for any title objections that may be outstanding
pursuant to Section 6 (Review of Survey and Title) of this Contract. In that
event, except as may be expressly stated otherwise in this Contract, Purchaser
agrees to purchase the Property in its current “AS IS” condition without any
further representations of Seller, this Contract will continue in full force and
effect, and the parties shall proceed to the Closing. This provision does not,
however, limit or invalidate any express representations Seller has made in this
Contract.

5. Reimbursement. If Seller defaults and Purchaser does not elect to enforce
specific performance of this Contract, then Seller shall reimburse Purchaser for
Purchaser’s actual, out-of-pocket expenses paid by Purchaser to independent
third parties in connection with this Contract including, but not limited to,
reasonable fees and expenses for engineering assessments, environmental
assessments, architectural plans, surveys and legal work (but excluding any
indirect, punitive or consequential damages, such as a claim for lost profits)
in an amount not to exceed $     0.00     .

6. Restoration. If the transaction described in this Contract does not close
through no fault of Seller, and the condition of the Property was altered due to
inspections, studies, tests or examinations performed by Purchaser or on
Purchaser’s behalf, then Purchaser must restore the Property to its original
condition at Purchaser’s expense.

 

25



--------------------------------------------------------------------------------

ADDENDUM H TO NORTH TEXAS COMMERCIAL ASSOCIATION OF REALTORS COMMERCIAL CONTRACT
OF SALE

This Addendum H to North Texas Commercial Association of Realtors Commercial
Contract of Sale (“Addendum”) is incorporated into and shall amend and
supplement the North Texas Commercial Association of Realtors Commercial
Contract of Sale to which it is attached (the “Contract”), between the Seller
and the Purchaser concerning the Property. The Seller and Purchaser agree that
the following provisions are made a part of the Contract and that if anything
contained in this Addendum conflicts with or contradicts any of the terms in the
Contract or any other addendum thereto, this Addendum shall control:

1. Defined Terms. All capitalized terms that are defined in the Contract shall
have the same meanings in this Addendum that are given to them in the Contract.

2. Rollback Taxes. Seller shall pay when due all Additional Taxes (defined
below) assessed for those years prior to the year in which the Closing is held;
Seller and Purchaser shall each pay when due their prorata share of Additional
Taxes assessed for the year in which the Closing is held (the “Closing Year”);
and Purchaser shall pay when due all Additional Taxes assessed for those years
following the Closing Year. Each party hereto shall indemnify and save the other
party harmless from and against all claims, liabilities, losses, costs and
expenses (including attorney’s fees) relating to those Additional Taxes for
which it is responsible to pay hereunder. Purchaser shall cause KE Andrews (the
“Tax Consultant”) to estimate the amount of unpaid Additional Taxes attributable
to the Property for the five calendar years preceding the Closing Year that
would be due and payable on or before January 31 of the year following the
Closing if a change in the usage of the Property occurred after the Closing and
prior to the Rollback Date (the “Estimated Rollback Taxes”), and such amount
shall be retained from the proceeds paid by Purchaser at the Closing and held in
escrow by the Title Company subject to the terms hereof and pursuant to an
escrow agreement reasonably acceptable to Title Company, Purchaser and Seller.
Further, Purchaser shall cause the Tax Consultant to estimate the amount of
unpaid Additional Taxes attributable to the Property for the Closing Year that
would be due and payable if a change in the usage of the Property occurred after
the Closing and prior to the Rollback Date (the “Estimated Market Value Taxes”).
Seller’s prorata share of the Estimated Market Value Taxes shall also be
retained from the proceeds paid by Purchaser at the Closing and held in escrow
by the Title Company subject to the terms hereof in the same account as the
account and pursuant to the same escrow agreement established hereunder for
Estimated Rollback Taxes. At such time or times as the actual liability of
Seller is determined with respect to such Additional Taxes and the same are due
and payable, the Title Company shall promptly apply the escrowed funds to the
payment of such Additional Taxes, and, after Seller’s liability is finally
determined or it is determined that Seller has no liability, any excess funds
remaining in such escrow account, plus accrued interest thereon, shall be
promptly withdrawn from escrow and paid to Seller. If additional funds are
required to cover Seller’s obligation, Seller shall be obligated to pay such
amount to the Title Company on demand by either the Title Company or Purchaser,
in which event the Title Company shall promptly apply such funds to the payment
of such Additional Taxes. If a change in use of the Property occurs prior to the
Closing, Seller shall provide Purchaser with written notice thereof promptly
upon receipt of notice or rendition thereof from the applicable taxing
authority, together with a copy of the applicable assessment or statement from
such taxing authority. If a change in use of the Property occurs after the
Closing Date, Purchaser shall provide Seller with written notice thereof
promptly upon receipt of notice or rendition thereof from the applicable taxing
authority, together with a copy of the applicable assessment or statement from
such taxing authority. As used herein, (i) the term “Additional Taxes” shall
mean any ad valorem taxes and personal property taxes, which for the purposes
hereof include penalties and interest, becoming due upon Closing or thereafter
because of a change in ownership or land usage of the Property (or any portion
thereof) or the loss of a tax exemption, including without limitation rollback
taxes, and (ii) the term “Rollback Date” shall mean January 1 of the year
following the Closing

3. Impact Fees. At Closing, Seller shall assign to Purchaser any and all Impact
Fees (defined below). As used herein, “Impact Fees” means any amounts due and
payable , if any, under that certain Roadway Impact Fee Credit/Right-of-Way
Dedication Agreement recorded in Volume 5915, Page 4652, Real Property Records
Collin County, Texas (as such document was affected by Assignment recorded under
cc# 20070214000210970, Real Property Records Collin County, Texas), to the
extent the same apply to the Property. Such assignment shall be incorporated
into the deed executed by Seller at Closing.



--------------------------------------------------------------------------------

4. Arbitration. Section 18B is hereby deleted from the Contract.

5. Closing. Closing shall occur on or before June 28, 2013 provided Purchaser
has had five (5) days prior thereto to review the Title Commitment.

6. Counterparts. This addendum may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which, together, shall
constitute one and the same instrument.

[signature page follows]



--------------------------------------------------------------------------------

SELLER:   VTCR, LP   By:  

/s/ Robert J. Holcomb

Name:   Robert J. Holcomb Title:   Treasurer MADMT, LP   By:  

/s/ Darrell McCutcheon

Name:   Darrell McCutcheon Title:   PRAIRIE FLIGHT, LP By:  

/s/ David H. Craig

Name:   David H. Craig Title:   Owner PURCHASER:   ENCORE WIRE CORPORATION By:  

/s/ Daniel L. Jones

Name:   Daniel L. Jones Title:   President & CEO        6.18.13